                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

BENJAMIN SHANE FOSTER,                       )
Reg. No 12258-002,                           )
                                             )
            Petitioner,                      )
                                             )      Civil Action No.
      v.                                     )     3:19-CV-215-WHA
                                             )          [WO]
UNITED STATES OF AMERICA,                    )
                                             )
            Respondent.                      )

                            OPINION AND ORDER

      This case is before the court on the Recommendation of the Magistrate Judge

entered on May 8, 2019, recommending that the case be transferred to the United

States District Court for the Central District of California pursuant to 28 U.S.C.

§ 1631. (Doc. # 3.) There are no objections to the Recommendation. After an

independent and de novo review of the record, the court concludes that the

Magistrate Judge’s Recommendation should be adopted.

      Accordingly, it is ORDERED as follows:

      (1) The Magistrate Judge’s Recommendation (Doc. # 3) is ADOPTED; and

      (2) This case is TRANSFERRED to the United States District Court for the

Central District of California pursuant to 28 U.S.C. § 1631.
      The Clerk of the Court is DIRECTED to take appropriate steps to effect the

transfer.

      This case is closed in this court.

      DONE this 26th day of June, 2019.


                            /s/ W. Harold Albritton III
                          SENIOR UNITED STATES DISTRICT JUDGE




                                           2
